United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 5, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-10713
                         Summary Calendar


MARCUS BLALOCK,

                                    Plaintiff-Appellant,

versus

STATE FARM INSURANCE COMPANY,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-687
                      --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges

PER CURIAM:*

     Marcus Blalock filed a civil complaint naming State Farm

Insurance Company and Dorothy Smith as defendants, alleging that

he was involved in an automobile accident with Smith who was

insured by State Farm.   The district court dismissed the action

for lack of subject matter jurisdiction.

     The district court determined that diversity of citizenship

between the parties did not exist and that a United States

Government plaintiff was not a party to the action, despite

Blalock’s contrary indication when he filed his complaint.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10713
                                -2-

Blalock has abandoned his appeal with respect to these

determinations by failing to challenge them.    See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

     Blalock argues that the district court had jurisdiction

because State Farm’s denial of his personal injury claims

violated his rights under the Americans with Disabilities Act

(ADA).   No indication of any ADA claim “affirmatively appear[ed]”

on the face of Blalock’s complaint.   Margin v. Sea-Land Servs.,

Inc., 812 F.2d 973, 976 (5th Cir. 1987).   Thus the district court

did not err in dismissing the action for lack of subject matter

jurisdiction.   See 28 U.S.C. §§ 1331 and 1332; Nauru Phosphate

Royalties, Inc. v. Drago Daic Interests, Inc., 138 F.3d 160, 163

n.1 (5th Cir. 1998); Margin, 812 F.2d at 976.

     Accordingly, we AFFIRM the judgment of the district court.

Blalock’s motion for the appointment of counsel is DENIED.